Scofield, J.,
delivered tlie opinion of the court:
The petition of the claimant, a paymaster in the United States Army, prays for a decree by which he will become entitled, in the settlement of his accounts in the Treasury Department, to a credit of $600 under the following provisions of the Revised Statutes:
“Sec. 1050.. * * * The Court of Claims shall have jurisdiction to hear and determine the claim of any paymaster, quartermaster, commissary of subsistence, or other disbursing officer of the United States for relief from responsibility on account of capture or otherwise, while in the line of his duty, of Government funds * * * for which such officer was and is held responsible.
“Sec. 1062. Whenever the Court of Claims ascertains the facts of any loss by any paymaster, quartermaster, commissary of subsistence, or other disbursing officer in the cases hereinbe-, fore provided, to have been without fault or negligence on the part of such officer, it shall make a decree setting forth the-amount thereof, and upon such decree the proper accounting officers of .the Treasury shall allow to such officer the amount so decreed as a credit in the settlement of his accounts.”
On and before April 27, 1876, the claimant was, and still is, a paymaster in the United States Army. On that day, while en route, under orders from San Francisco to Camp Gaston in California to pay troops at that post, in company with his clerk, L. R. Silencer, he was attacked and fired upon by a highwayman. Spencer received a gunshot wound from .which he subsequently died. The pack-mule was killed and claimant’s valise, containing $600 in small bills, fractional currency, and coins, belonging to the government, was seized and rifled of its contents. Claimant carried about his person other large amounts of government funds, which were saved. The robber was afterwards convicted, but no part of the $600 was ever recovered .
At the time of the robbery the claimant was in the line of his duty, and the loss occurred without fault or negligence on his part.
The court is of opinion that the facts of the case bring the claimant within the beneficent provision of the law. (Hobb’s Case, 17 C. Cls. R., 189; Scott’s Case, 18 id., 1.)
A decree will be entered in the usual form directing the accounting officers of the Treasury Department to allow to the *128claimant as a credit in the settlement of his accounts for government funds of which he was robbed April 27,1876, while on his way to pay troops at Camp Gaston in California, the sum of $600.